Case: 09-60389     Document: 00511071051          Page: 1    Date Filed: 04/06/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                             April 6, 2010
                                     No. 09-60389
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DONALD CLARK, also known as “Little Don”,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 4:04-CR-120-1


Before DeMOSS, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Donald Clark, federal prisoner # 12044-042, appeals the district court’s
judgment denying his motion to reduce his sentence pursuant to 18 U.S.C.
§ 3582(c)(2) based on the amendment to the crack cocaine guideline.
        Clark pleaded guilty on November 9, 2004. He was sentenced to sixty
months of imprisonment and four years of supervised release on February 10,
2005. Judgment was entered February 16, 2005. Clark served his sentence and
was released from incarceration on May 29, 2009.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60389    Document: 00511071051 Page: 2        Date Filed: 04/06/2010
                                 No. 09-60389

      While neither party raises jurisdiction, we are obligated to sua sponte
determine whether this case is moot. See Johnson v. Pettiford, 442 F.3d 917, 918
(5th Cir. 2006) (citation omitted). Because Clark has completed the confinement
portion of his sentence, his argument that the district court abused its discretion
in denying his motion for reduction of sentence is moot. See id. At most, we
could determine whether Clark is entitled to a reduction in the term of
supervised release, which he is currently serving.        See id.   However, the
amendments to the crack cocaine sentencing guidelines nowhere provide for the
reduction of a term of supervised release for already-completed sentences, nor
does Clark argue that he is entitled to a reduction in his term of supervised
release. See U. S. Sentencing Guidelines Manual § 2D1.1 (2007); id. Supp. to
App’x C, Amend. 706.
      Accordingly, Clark’s appeal is DISMISSED as moot.




                                        2